 

Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of this 16th day of December, 2003, among PSS World Medical, Inc., a
Florida corporation (“PSS”), Gulf South Medical Supply, Inc., a Delaware
corporation (“Gulf South”), and Physician Sales & Services Limited Partnership,
a Florida limited partnership (“PSS LP”); PSS, Gulf South and PSS LP are
referred to hereinafter each individually as a “Borrower” and collectively as
“Borrowers”), PSS Holding, Inc., a Florida corporation (“PSS Holding”), PSS
Service, Inc., a Florida corporation (“PSS Service”), Physician Sales & Service,
Inc., a Florida corporation (“Physician Sales & Service”), Highpoint Holdings,
Inc., a Nevada corporation (“Highpoint”), Highpoint Healthcare Distribution,
Inc., a Nevada corporation (“Highpoint Healthcare”), Gulf South Reimbursement
Services, Inc., a Florida corporation (“Gulf South Reimbursement”), RBG
Holdings, Inc., a Tennessee corporation (“RGB”), ProClaim, Inc., a Tennessee
corporation (“ProClaim”), Ancillary Management Solutions, Inc., a Tennessee
corporation (“Ancillary”), and ThriftyMed, Inc., a Florida corporation
(“ThriftyMed”; PSS Holding, PSS Service, Physician Sales & Service, Highpoint,
Highpoint Healthcare, Gulf South Reimbursement, RBG, ProClaim, Ancillary and
ThriftyMed are referred to hereinafter each individually as a “Guarantor” and
collectively as “Guarantors”), the Lenders party to this Amendment (the
“Lenders”), and Bank of America, N.A., as Agent for the Lenders (the “Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers, Guarantors, the Lenders and the Agent entered into that
certain Credit Agreement, dated as of May 20, 2003, pursuant to which the
Lenders agreed to make certain loans to Borrowers (as amended, modified,
supplemented and restated from time to time, the “Credit Agreement”); and

WHEREAS, Borrowers, Guarantors, the Lenders and the Agent desire to enter into
this Amendment for the purpose of amending the Credit Agreement in certain
respects.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. All capitalized terms used herein and not otherwise expressly defined herein
shall have the respective meanings given to such terms in the Credit Agreement.

2. The Credit Agreement is amended by deleting the definition of “Applicable
Margin” and replacing it with the following in lieu thereof:

“Applicable Margin” means

(i) with respect to Base Rate Loans and all other Obligations (other than LIBOR
Loans), 0.25%; and

(ii) with respect to LIBOR Loans, 2.25%.



--------------------------------------------------------------------------------

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by the Leverage Ratio, commencing with the first
day of the first calendar month that occurs more than 5 days after delivery of
the Borrowers’ quarterly Financial Statements to Lenders for the fiscal quarter
ending September 26, 2003. Adjustments in Applicable Margins shall be determined
by reference to the following grids:

 

If the Ratio of Adjusted Funded Debt to EBITDA is:

  

Level of Applicable Margins:

> 3.5 to 1.0    Level I > 3.0 to 1.0 but ‹ 3.5 to 1.0    Level II > 2.5 to 1.0
but ‹ 3.0 to 1.0    Level III > 2.0 to 1.0 but ‹ 2.5 to 1.0    Level IV > 1.50
to 1.0 but ‹ 2.0 to 1.0    Level V > 1.25 to 1.0 but ‹ 1.5 to 1.0    Level VI <
1.25 to 1.0    Level VII

 

     Applicable Margins        Level I     Level II     Level III     Level IV  
  Level V     Level VI     Level VII  

Base Rate Loans

     1.00 %      0.75 %      0.50 %      0.25 %      0.00 %      0.00 %     
(0.25 %) 

LIBOR Loans

     3.00 %      2.75 %      2.50 %      2.25 %      2.00 %      1.75 %     
1.75 % 

All adjustments in the Applicable Margins after the adjustments with respect to
the fiscal quarter ending September 26, 2003 shall be implemented quarterly on a
prospective basis, for each calendar month commencing at least 5 days after the
date of delivery to the Lenders of quarterly unaudited or annual audited (as
applicable) Financial Statements evidencing the need for an adjustment.
Concurrently with the delivery of those Financial Statements, the Borrowers
shall deliver to the Agent and the Lenders a certificate, signed by a Designated
Financial Officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins. In the event that,
subsequent to the setting of the Applicable Margins based on the Borrowers’
unaudited Financial Statements as of the end of the last fiscal quarter of any
Fiscal Year, the Borrowers deliver their audited Financial Statements as of the
end of such Fiscal Year and such audited Financial Statements call for a higher
level set forth in the foregoing grid, such higher level shall apply
retroactively to the date of the setting of the Applicable Margins based on such
unaudited Financial Statements. Failure to timely deliver such Financial
Statements shall, at the election of the Agent and in addition to any other
remedy provided for in the Agreement, result in an increase in the Applicable
Margins to the highest level set forth in the foregoing grid, until the first
day of the first calendar month following the delivery of those Financial
Statements demonstrating that such an increase is not required. If a Default or
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, no reduction may occur until the first
day of the first calendar month following the date on which such Default or
Event of Default is waived or cured.

3. The Credit Agreement is amended by deleting the definition of “Maximum
Inventory Loan Amount” and replacing it with the following in lieu thereof:

“Maximum Inventory Loan Amount” means $90,000,000.

4. The Credit Agreement is amended by deleting the definition of “Maximum
Revolver Amount” and replacing it with the following in lieu thereof:

“Maximum Revolver Amount” means $200,000,000.

5. The Credit Agreement is amended by deleting the definition of “Permitted
Acquisition” and replacing it with the following in lieu thereof:

“Permitted Acquisition” means the acquisition by an Obligor of all or a
substantial portion of the assets or equity interests of another Person in the
same or a similar line of business to that conducted by the Obligors (the



--------------------------------------------------------------------------------

“Target”) so long as: (a) the Obligors shall provide the Agent notice of the
proposed Acquisition, and such pro forma and historical financial statements and
other information and documents relating to the proposed Acquisition as the
Agent may request, at least 15 days prior to the date of the consummation of the
proposed Acquisition; (b) the purchase price for such acquisition does not
exceed $10,000,000 individually or $50,000,000 in the aggregate for all such
acquisitions (it being understood that (i) purchase price shall include all cash
paid at closing, all Debt described in Section 7.13(f), and all other purchase
price consideration (other than good faith “earn out” consideration not intended
as a substitute for cash consideration to circumvent the limitations contained
in this definition) in connection with such acquisition, and (ii) such
$50,000,000 aggregate amount shall be calculated by adding the purchase price
from all acquisitions consummating on or after May 20, 2003 through and
including the Termination Date); (c) no Default or Event of Default exists
before or after giving effect to such acquisition; (d) after giving effect to
the consummation of such acquisition (including any Loans made hereunder to
finance such acquisition), Excess Availability is greater than $20,000,000;
provided, that no assets of the Target shall be included in the calculation of
Excess Availability for purposes of this clause (d) or otherwise until the Agent
has completed a satisfactory field examination with respect to the Target and
its assets (it being understood that, notwithstanding the completion of a
satisfactory field examination, the Agent shall have the right, in its
reasonable commercial discretion, to establish lower advance rates and/or
reserves against the Accounts and Inventory of the Target and/or to elect not to
include any such Accounts or Inventory as Eligible Accounts or Eligible
Inventory); (e) after giving effect to the consummation of such Acquisition, the
Borrowers are in compliance with the financial covenants set forth in
Section 7.23 on a pro forma basis (it being understood that this requirement
shall apply whether or not Excess Availability is greater than $25,000,000 after
giving effect to the consummation of such Acquisition); provided, that such
financial covenants shall be measured as of the most recently ended fiscal month
for which the Borrowers have delivered the financial statements required under
Section 5.2(b) or (c), as the case may be, for the twelve fiscal month period
then ended; (f) the Accounts Payable Turnover, calculated as of the date of such
proposed Acquisition and as of the most recently ended fiscal month for which
the Borrowers have delivered the financial statements required under
Section 5.2(b) or (c), as the case may be, shall not in either case exceed 45
days; (g) such acquisition does not involve a “hostile” takeover or tender
offer; (h) a Responsible Officer delivers to the Agent a certificate
(i) demonstrating compliance with clauses (d), (e) and (f) above, and
(ii) stating that no Default or Event of Default exists before or after giving
effect to such acquisition; (i) after giving effect to the consummation of such
acquisition (including any Loans made hereunder to finance such acquisition) the
Aggregate Revolver Outstandings shall not exceed the Maximum Revolver Amount
minus $20,000,000; and (j) if the Target will become a Subsidiary of a Borrower
in connection with such acquisition, the Borrowers and the Target shall cause
the Target to become a Borrower (or, if the Agent requires, a Guarantor)
hereunder and grant to the Agent, for the benefit of the Agent and the Lenders,
a perfected, first-priority Lien on substantially all of the assets of the
Target, all pursuant to documentation in form and substance acceptable to the
Agent in its discretion.

6. The Credit Agreement is amended by deleting Schedule 1.1 and replacing it
with the Schedule 1.1 attached hereto.

7. The effectiveness of this Amendment is expressly conditioned upon the
following:

(a) the due execution and delivery of this Amendment by each of the parties
hereto;

(b) the delivery to the Agent of duly executed originals of each of the
documents set forth on the Closing Checklist, a copy of which is attached hereto
as Exhibit A; and

(c) the payment by the Borrowers of the amendment fee described in the fee
letter with the Agent.

8. To induce the Agent and the Lenders to enter into this Amendment, Borrowers
and Guarantors hereby represent and warrant that, as of the date hereof, there
exists no Default or Event of Default under the Credit Agreement.



--------------------------------------------------------------------------------

 

9. Borrowers and Guarantors hereby restate, ratify, and reaffirm each and every
term, condition, representation and warranty heretofore made by each of them
under or in connection with the execution and delivery of the Credit Agreement,
as modified hereby, and the other Loan Documents, as fully as though such
representations and warranties had been made on the date hereof and with
specific reference to this Amendment, except to the extent that any such
representation or warranty relates solely to a prior date.

10. Except as expressly set forth herein, the Credit Agreement and the other
Loan Documents shall be and remain in full force and effect as originally
written, and shall constitute the legal, valid, binding and enforceable
obligations of Borrowers and Guarantors to the Agent and the Lenders.

11. Borrowers agree to pay on demand all reasonable costs and expenses of the
Agent in connection with the preparation, execution, delivery and enforcement of
this Amendment and all other Loan Documents and any other transactions
contemplated hereby, including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Agent.

12. Borrowers and Guarantors agree to take such further action as the Agent
shall reasonably request in connection herewith to evidence the agreements
herein contained.

13. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

14. This Amendment shall be binding upon and inure to the benefit of the
successors and permitted assigns, and legal representatives and heirs, of the
parties hereto.

15. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Georgia.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrowers, Guarantors, the Agent and the Lenders have caused
this Amendment to be duly executed as of the date first above written.

 

BORROWERS: PSS WORLD MEDICAL, INC. By:   /s/ David D. Klarner Name:   David D.
Klarner Title:   Vice President GULF SOUTH MEDICAL SUPPLY, INC. By:   /s/ David
D. Klarner Name:   David D. Klarner Title:   Vice President PHYSICIAN SALES &
SERVICE LIMITED PARTNERSHIP By:  

PSS World Medical, Inc.,

Its general partner

By:   /s/ David D. Klarner Name:   David D. Klarner Title:   Vice President
GUARANTORS: PSS HOLDING, INC. By:   /s/ David D. Klarner Name:   David D.
Klarner Title:   Vice President PSS SERVICE, INC. By:   /s/ David D. Klarner
Name:   David D. Klarner Title:   Vice President PHYSICIAN SALES & SERVICE, INC.
By:   /s/ David D. Klarner Name:   David D. Klarner Title:   Vice President



--------------------------------------------------------------------------------

 

THRIFTYMED, INC. By:   /s/ David D. Klarner Name:   David D. Klarner Title:  
Vice President HIGHPOINT HOLDINGS, INC. By:   /s/ David D. Klarner Name:   David
D. Klarner Title:   Vice President HIGHPOINT HEALTHCARE DISTRIBUTIONS, INC. By:
  /s/ David D. Klarner Name:   David D. Klarner Title:   Vice President GULF
SOUTH REIMBURSEMENT SERVICES, INC. By:   /s/ David D. Klarner Name:   David D.
Klarner Title:   Vice President RBG HOLDINGS, INC. By:   /s/ David D. Klarner
Name:   David D. Klarner Title:   Vice President PROCLAIM, INC. By:   /s/ David
D. Klarner Name:   David D. Klarner Title:   Vice President ANCILLARY MANAGEMENT
SOLUTIONS, INC. By:   /s/ David D. Klarner Name:   David D. Klarner Title:  
Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

 

LENDERS: BANK OF AMERICA, N.A. By:   /s/ Mark Herdman Name:   Mark Herdman
Title:   Vice President GENERAL ELECTRIC CAPITAL CORPORATION By:   /s/ Steven
Wagnblas Name:   Steven Wagnblas Title:   Duly Authorized Signatory FLEET
CAPITAL CORPORATION By:   /s/ W. Reed Paden Name:   W. Reed Paden Title:   Vice
President WACHOVIA BANK, N.A. By:   /s/ Eric Butler Name:   Eric Butler Title:  
Managing Director AGENT: BANK OF AMERICA, N.A. By:   /s/ Mark Herdman Name:  
Mark Herdman Title:   Vice President



--------------------------------------------------------------------------------

 

SCHEDULE 1.1

COMMITMENTS

 

Lender

   Commitment      Pro Rata Share  

Bank of America, N.A

   $ 83,000,000         41.500 % 

General Electric Capital Corporation

   $ 47,000,000         23.500 % 

Fleet Capital Corporation

   $ 35,000,000         17.500 % 

Wachovia Bank, N.A

   $ 35,000,000         17.500 % 



--------------------------------------------------------------------------------

 

Exhibit A

CLOSING CHECKLIST

Second Amendment

relating to

Amended and Restated Credit Agreement dated May 20, 2003 among PSS World
Medical, Inc. and the other

borrowers listed on Appendix 1

(“Borrowers”)

and

The Guarantors listed on Appendix 1

(“Guarantors”)

and

A syndicate of lenders party thereto (the “Lenders”)

and

Bank of America, N.A., as agent for the Lenders

(“Agent”)

December     , 2003

 

 

 

Party
Responsible

  

Document

This document contains AUTO NUMBERING

TS    1.    Preliminary Lien Searches (See Appendix 2) TS    2.    Second
Amendment TS/B    3.    Bringdown Secretary’s Certificate for PSS World Medical,
Inc., including Exhibit A – Good Standing Certificate TS/B    4.    Bringdown
Certificate for Physician Sales & Service Limited Partnership, including Exhibit
A – Good Standing Certificate TS/B    5.    Bringdown Secretary’s Certificate
for Gulf South Medical Supply, Inc., including Exhibit A – Good Standing
Certificate TS/B    6.    Bringdown Secretary’s Certificate for Physician Sales
& Services, Inc., including Exhibit A – Good Standing Certificate TS/B    7.   
Bringdown Secretary’s Certificate for PSS Holding, Inc., including Exhibit A –
Good Standing Certificate TS/B    8.    Bringdown Secretary’s Certificate for
PSS Service, Inc., including Exhibit A – Good Standing Certificate



--------------------------------------------------------------------------------

 

TS/B    9.    Bringdown Secretary’s Certificate for ThriftyMed, Inc., including
Exhibit A – Good Standing Certificate TS/B    10.    Bringdown Secretary’s
Certificate for Highpoint Holdings, Inc., including Exhibit A – Good Standing
Certificate TS/B    11.    Bringdown Secretary’s Certificate for Highpoint
Healthcare Distribution, Inc., including Exhibit A – Good Standing Certificate
TS/B    12.    Bringdown Secretary’s Certificate for Gulf South Reimbursement
Services, Inc., including Exhibit A – Good Standing Certificate TS/B    13.   
Bringdown Secretary’s Certificate for RBG Holdings, Inc., including Exhibit A –
Good Standing Certificate TS/B    14.    Bringdown Secretary’s Certificate for
ProClaim, Inc., including Exhibit A – Good Standing Certificate: TS/B    15.   
Bringdown Secretary’s Certificate for Ancillary Management Solutions, Inc.,
including Exhibit A – Good Standing Certificate: BC    16.   

Opinion of Counsel

TS = Troutman Sanders LLP (counsel to BA)

BA = Bank of America, N.A.

B = PSS World Medical, Inc. and the other Borrowers listed on Appendix 1

BC = Foley & Lardner



--------------------------------------------------------------------------------

 

Appendix 1

Borrowers

PSS World Medical, Inc.

Physician Sales & Service Limited Partnership

Gulf South Medical Supply, Inc.

Guarantors

Physician Sales & Services, Inc.

PSS Holding, Inc.

PSS Service, Inc.

ThriftyMed, Inc.

Highpoint Holdings, Inc.

Highpoint Healthcare Distribution, Inc.

Gulf South Reimbursement Services, Inc.

RBG Holdings, Inc.

ProClaim, Inc.

Ancillary Management Solutions, Inc.



--------------------------------------------------------------------------------

 

Appendix 2

Preliminary Lien Search Locations

Names (Full Searches):

PSS World Medical, Inc.

Physician Sales & Service Limited Partnership

Gulf South Medical Supply, Inc.

Locations:

[state of organization and chief executive office]

LOGO [g103281g09o29.jpg]